                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  IN RE: FACEBOOK, INC., CONSUMER                   MDL No. 2843
  PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC



  This document relates to:
                                                    PRETRIAL ORDER NO. 17:
  ALL ACTIONS                                       SCHEDULE RE MOTION TO DISMISS
                                                    FIRST AMENDED CONSOLIDATED
                                                    COMPLAINT


       The schedule for the First Amended Consolidated Complaint and Facebook’s Motion to

Dismiss is as follows:

       The First Amended Consolidated Complaint is due February 22, 2019;

       Facebook’s Motion to Dismiss is due March 15, 2019;

       The plaintiffs’ opposition to the Motion to Dismiss is due April 12, 2019;
       Facebook’s reply brief is due May 3, 2019;

       The hearing is scheduled for May 29, 2019 at 10:30am.



       IT IS SO ORDERED.

Dated: February 12, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
